DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 4 and 5 it is unclear position of which element is being measured?  At lines 2 – 4, it is unclear how “each analog sense signal being substantially a same sinusoid function shifted over a different offset phase”?  At line 3, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At line 6, what is meant by the phrase “input side to the sensor elements”?  At line 10, it is unclear what is meant by the phrase “an output for outputting a device output signal”?  At line13, it appears that the phrase “feedback signal and for computing” should be “feedback signal for computing”.  At line 24, it is unclear what is “at least one input” on which the common filter circuit operates?
Claims 2 - 14 are rejected by virtue of their dependency on claim 1.
As to claim 15, at line 6 it is unclear position of which element is being measured?  At lines 4 – 5, it is unclear how “each analog sense signal is substantially a same sinusoid function shifted over a different offset phase”?  It appears that applicant attempts to claim the subject matter in terms of the result to be achieved, without providing the steps necessary for achieving this result.  At line 4, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Allowable Subject Matter
Claims 1 - 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WANG et al. (2020/0271479) is cited for its disclosure of a sensor system for rotation angular detection and 3D joystick function.
RAMAN et al. (2019/0226880) is cited for its disclosure of a position sensing device.
Diaconu et al. (10,120,042) is cited for its disclosure of a magnetic field sensor and related techniques that inject a synthesized error correction signal into a signal channel to result in reduced error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858